Citation Nr: 0502197	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
depression secondary to chronic pain.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, S. M., and R. C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from March 1969 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 2000 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a May 2, 2001, decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, vacated the Board's May 2, 
2001, decision on the issue of entitlement to an increased 
evaluation for depression secondary to chronic pain and 
remanded the matter to the Board for further proceedings.  

FINDINGS OF FACT

Depression secondary to chronic pain is primarily manifested 
by anger and irritability, without suicidal ideation or plan; 
the disability is productive of no more than moderate 
impairment.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
depression secondary to chronic pain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A remedial VCAA notice letter in March 2004 informed the 
veteran of the evidence needed to substantiate his claim, 
what evidence VA had obtained, and what evidence he should 
identify or submit in support of his claim.  The veteran was 
also requested to send VA any other evidence or information 
in his possession which he thought would support his claim.  
The veteran was advised that he would be scheduled for a VA 
examination to evaluate his depression.  He was provided 
contact information if he had questions or needed assistance.  
A supplemental statement of the case furnished to the veteran 
in August 2004 by the VA Appeals Management Center (AMC) in 
Washington, DC, set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and advised the veteran of the reasons and 
bases for the continued denial of his claim.

The AMC's letter to the veteran and the supplemental 
statement of the case satisfied the four elements of notice 
discussed in Pelegrini II.  In light of the foregoing, the 
Board concludes that the veteran was afforded adequate notice 
specific to the instant claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's VA treatment records and, 
also, afforded him psychiatric examinations in December 1999 
and April 2004 to evaluate the nature and severity of his 
depression secondary to chronic pain.  Although in a 
September 2004 statement, the veteran's representative 
alleged that the April 2004 VA psychiatric examination was 
inadequate for rating purposes, the VA examiner reviewed the 
veteran's claims file, elicited the veteran's history and 
complaints, conducted a clinical examination which included a 
mental status examination, rendered an Axis I diagnosis, and 
assigned a Global Assessment of Functioning Score.  As the 
examination was comprehensive, the Board finds that it was 
adequate for rating purposes.  The veteran and his 
representative have not identified any additional evidence 
relevant to the claim on appeal.  The Board, therefore, finds 
that further assistance is not required and the case is ready 
for appellate review.

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

The veteran's depression secondary to chronic pain is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9434, and a general 
formula for rating mental disorders, which provides that:

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

In a case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the Court, in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

III. Factual Background and Analysis
    
The record reveals that a rating decision in April 1995 
granted the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
temporomandibular joint (TMJ) dysfunction as a result of VA 
surgical treatment.  It was found that, during TMJ surgery in 
September 1994, the placement of Teflon-proplast implants was 
an error in judgment by VA oral surgeons which resulted in 
severe dental problems.  A hearing officer's decision in 
October 1996 granted compensation under 38 U.S.C.A. § 1151 
for depression secondary to chronic TM J pain as a result of 
VA treatment. 

At a VA psychiatric examination in December 1999, the veteran 
complained of headaches, due to problems with his jaw, at 
least four times per night.  He stated that he was filing a 
claim for an increased disability rating in order to obtain 
more money to pay for medications.  He stated that he was 
angry and depressed, depending on the level of pain which he 
was experiencing.  He denied having any symptoms of panic, 
mania, paranoia, psychosis, or suicidal intent.  In 1985, he 
had undergone bilateral meniscus replacements, after having 
jaw problems.  The prostheses had to be removed in 1987, 
after it was realized that they were not stable. Since then, 
the veteran had had recurrent problems.

On mental status examination, the veteran opened his mouth 
only a small amount while he was talking; his speech was 
spontaneous and fluent; his mood was upset; his affect was 
broad but dysphoric; there was no thought disorder; thought 
content did not reveal any delusions or perceptual 
disturbances; he had no suicidal ideation; he was preoccupied 
with VA's lack of fairness to him; he was oriented in all 
three spheres; his concentration was a little impaired.  The 
diagnosis on Axis I was depressive disorder, not otherwise 
specified. The diagnosis on Axis II was histrionic traits.  
The examiner remarked that the veteran, unfortunately, became 
the victim of the disintegration of implant prostheses, which 
led to multiple physical and mental complications.  He 
exaggerated his symptoms to obtain gain.  The examiner 
assigned a Global Assessment of Functioning (GAF) Score of 
55.  The Board notes that the GAF Scale is a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness." The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed., 1994).  A GAF Score 
of 55 denotes moderate symptoms or moderate difficulty in 
social, occupational or school functioning.

At a personal hearing in July 2000, S. M., a friend who was 
living with the veteran, testified that he is angry and 
depressed and has a hard time sleeping. The veteran testified 
that: It was hard to find the ability to do anything; "I am 
more depressed all the time. I am totally consumed by this"; 
and, because he has people in his life, he could not commit 
suicide.

At a VA mental health clinic in September 2000, the veteran 
stated that he was feeling angry and bitter, but had no 
suicidal or homicidal ideation. In October 2000, he indicated 
that his depression was a lot better than it used to be. In 
November 2000, he denied having consistent depression.

In an April 2004 statement, S. M., who is now the veteran's 
wife, stated that: since she had known the veteran, he had 
gone from one or two bad days per month to maybe one good day 
per month; he had no desire to go anywhere or do anything; 
and he was getting very tired of waking up everyday in pain.

In an April 2004 statement, the veteran said that each day 
became more difficult for him due to his medical condition 
and the state of his emotional health.

At a VA psychiatric examination in April 2004, the veteran 
complained of problems with depression secondary to extreme 
TMJ pain.  He reported having a depressed mood, irritability, 
anger, poor sleep, frustration, and disappointment.  The 
veteran indicated that he had had passive suicidal thoughts 
but he had never attempted suicide or had an active plan for 
suicide.  He had received outpatient VA treatment with 
various psychotropic medications since the 1990s.  He was 
taking Wellbrutin but he stated that it didn't help with his 
depression, which he thought had a lot to do with his pain 
disorder which he believes cannot be cured.  On mental status 
examination, the veteran was cooperative.  He had some 
difficulty speaking due to his TMJ condition.  He stated that 
he was in severe pain.  His mood was dysphoric and affect was 
congruent and agitated.  He denied having any auditory or 
visual hallucinations.  He denied having any suicidal or 
homicidal ideation.  His cognition was grossly  intact.  
Judgment and insight were fair.  The diagnosis on Axis I was 
depressive disorder, not otherwise specified.  The diagnoses 
on Axis IV were financial problems and inability to work 
because of physical impairment.  The examiner assigned a GAF 
score of 50, which denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The examiner commented that the veteran felt that 
psychological treatment and anti-depressant medication would 
not help him so long as he continued to suffer from TMJ pain.

In a July 2004 addendum to the VA psychiatric examination 
report, the examiner reported that, upon reviewing the 
veteran's medical records, he had revised the veteran's GAF 
score to 50, which denotes moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
The examiner commented that the veteran had problems with 
depression prior to his entrance upon active duty related to 
a learning disability and that it appeared that most of the 
veteran's impairment was due physical problems of pain.

In rating the veteran's depression secondary to chronic pain, 
the Board notes that the veteran has, understandably, been 
affected emotionally by his compensable jaw disability.  
However, the examining VA psychiatrist in December 1999 found 
his impairment from depression to be no more than moderate 
and, subsequently, during outpatient treatment, the veteran 
himself denied having constant depression and stated that his 
depression was less severe than it had been in the past.  The 
examining VA psychiatrist in 2004 found that the veteran's 
impairment from depression is moderate in degree and that 
much of his impairment is related to physical TMJ pain.  The 
record does not demonstrate that the veteran has near 
continuous panic or depression.  The evaluation for his 
depression includes impairment due to psychiatric 
symptomatology but does not properly include any impairment 
from a pain disorder.  The evidence shows that the veteran 
also does not have suicidal ideation, obsessional rituals, 
illogical speech, periods of violence, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  With regard to suicidal ideation, the Board notes 
that the joint motion of the parties before the Court stated 
that VA should attempt to determine whether the veteran has 
suicidal ideation, and at the VA examination in April 2004 
the veteran denied having suicidal ideation.  The Board 
concludes that the disability picture presented does not more 
nearly approximate the criteria for an evaluation of 70 
percent.  Entitlement to an evaluation in excess of 50 
percent for depression secondary to chronic pain is not 
established.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an evaluation in excess of 50 percent for 
depression secondary to chronic pain is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


